EXECUTION VERSION






THIRD AMENDMENT TO FIFTH AMENDED AND RESTATED RECEIVABLES PURCHASE AGREEMENT


This THIRD AMENDMENT TO FIFTH AMENDED AND RESTATED RECEIVABLES PURCHASE
AGREEMENT (this “Amendment”), dated as of November 14, 2017, is entered into by
and among the following parties:
(i)
FLEETCOR FUNDING LLC, as Seller (the “Seller”);

(ii)
FLEETCOR TECHNOLOGIES OPERATING COMPANY, LLC, as Servicer (the “Servicer”);

(iii)
PNC BANK, NATIONAL ASSOCIATION (“PNC”), as a Committed Purchaser, as the sole
Swingline Purchaser and as the Purchaser Agent for its Purchaser Group;

(iv)
CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK (“CACIB”), as a Committed
Purchaser and as the Purchaser Agent for its and Atlantic’s Purchaser Group;

(v)
ATLANTIC ASSET SECURITIZATION LLC (“Atlantic”), as a Conduit Purchaser for
CACIB’s Purchaser Group;

(vi)
WELLS FARGO BANK, NATIONAL ASSOCIATION (“Wells”), as a Committed Purchaser and
as the Purchaser Agent for its Purchaser Group;

(vii)
REGIONS BANK (“Regions”), as a Committed Purchaser and as the Purchaser Agent
for its Purchaser Group;

(viii)
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD. (“BTMU”), as a Committed Purchaser and as
the Purchaser Agent for its and Victory’s Purchaser Group;

(ix)
VICTORY RECEIVABLES CORPORATION (“Victory”), as a Conduit Purchaser for BTMU’s
Purchaser Group;

(x)
SUMITOMO MITSUI BANKING CORPORATION (“SMBC”), as a Committed Purchaser;

(xi)
MANHATTAN ASSET FUNDING LLC (“Manhattan”), as a Conduit Purchaser for SMBC’s
Purchaser Group;

(xii)
SMBC NIKKO SECURITIES AMERICA, INC. (“SMBC Nikko”), as the Purchaser Agent for
SMBC’s and Manhattan’s Purchaser Group;

(xiii)
MIZUHO BANK, LTD. (“Mizuho”), as a Committed Purchaser; and

(xiv)
PNC BANK, NATIONAL ASSOCIATION, as Administrator


(in such capacity, the “Administrator”).
BACKGROUND
A.    The parties hereto (with the exception of Mizuho) are parties to that
certain Fifth Amended and Restated Receivables Purchase Agreement dated as of
November 14, 2014 (as amended, restated, supplemented or otherwise modified
through the date hereof, the “Receivables Purchase Agreement”). Capitalized
terms used and not otherwise defined herein have the respective meaning assigned
to such terms in the Receivables Purchase Agreement.
B.    Concurrently herewith, the parties hereto are entering into that certain
Amended and Restated Fee Letter in connection herewith (the “Amended Fee
Letter”).
C.    The parties hereto desire to amend the Receivables Purchase Agreement on
the terms and subject to the conditions set forth herein.
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto hereby agree as follows:
SECTION 1.     Joinder and Rebalancing.
(i)Joinder. Effective as of the date hereof, (i) Mizuho hereby becomes a party
to the Receivables Purchase Agreement as a Committed Purchaser thereunder with
all the rights, interests, duties and obligations of a Committed Purchaser set
forth therein, and shall constitute the sole member of a new Purchaser Group,
which does not initially include a Conduit Purchaser, and Mizuho hereby appoints
itself as the Purchaser Agent thereunder with all the rights, interests, duties
and obligations of a Purchaser Agent set forth therein. In its capacity as a
Committed Purchaser, Mizuho’s Commitment shall be the amount set forth on
Schedule V hereto.
(ii)Rebalancing of Capital. On the date hereof, the Seller will repay a portion
of the outstanding Capital in the amounts for each Purchaser other than Mizuho
specified in the flow of funds memorandum attached hereto as Exhibit A (each a
“Reducing Purchaser”); provided that all accrued and unpaid Discount with
respect to such Capital so repaid shall be payable by the Seller to each
Reducing Purchaser, as applicable, on the next occurring Weekly Settlement Date.
The Seller hereby requests that Mizuho fund an initial Purchase on the date
hereof in an amount set forth in Exhibit A hereto. Such Purchase shall be funded
by Mizuho on the date hereof in accordance with the terms of the Receivables
Purchase Agreement and upon satisfaction of all conditions precedent thereto
specified in the Receivables Purchase Agreement; provided, however, that no
Purchase Notice shall be required therefor. For administrative convenience, the
Seller hereby instructs Mizuho to fund the foregoing Purchase by paying the
proceeds thereof directly to the Reducing Purchasers to the accounts and in the
amounts specified in Exhibit A hereto to be applied as the foregoing repayment
of each Reducing Purchaser’s Capital (as applicable) on the Seller’s behalf. The
Seller shall be deemed to have received the proceeds of such Purchase from
Mizuho for all purposes immediately upon receipt thereof by each Reducing
Purchaser, respectively.
(iii)Consents. The parties hereto hereby consent to the joinder of Mizuho as a
party to the Receivables Purchase Agreement on the terms set forth in clause (a)
above, to the non-ratable repayment of each Reducing Purchaser’s Capital on
terms set forth in clause (b) above and the foregoing non-ratable Purchase to be
funded by Mizuho on the terms set forth in clause (b) above, in each case, as
set forth above on a one-time basis.
(iv)Credit Decision. Mizuho (i) confirms to the Administrator that it has
received a copy of the Receivables Purchase Agreement, the other Transaction
Documents, and such other documents and information as it has deemed appropriate
to make its own credit analysis and decision to enter into this Amendment and
(ii) agrees that it will, independently and without reliance upon the
Administrator (in any capacity) or any of its Affiliates, based on such
documents and information as Mizuho shall deem appropriate at the time, continue
to make its own credit decisions in taking or not taking action under the
Receivables Purchase Agreement and any other Transaction Document. The
Administrator makes no representation or warranty and assumes no responsibility
with respect to (x) any statements, warranties or representations made in or in
connection with the Receivables Purchase Agreement, any other Transaction
Document or any other instrument or document furnished pursuant thereto or the
execution, legality, validity, enforceability, genuineness, sufficiency or value
of the Receivables Purchase Agreement or the Receivables, any other Transaction
Document or any other instrument or document furnished pursuant thereto or (y)
the financial condition of any of the Seller, the Servicer, the parties to the
Performance Guaranty or the Originators or the performance or observance by any
of the Seller, the Servicer, the parties to the Performance Guaranty or the
Originators of any of their respective obligations under the Receivables
Purchase Agreement, any other Transaction Document, or any instrument or
document furnished pursuant thereto.
(v)Notice Addresses. Notices to Mizuho under the Transaction Documents should be
sent to the address set forth below, or such other address designated by Mizuho
from time to time in accordance with the Receivables Purchase Agreement:
If to Mizuho Bank Ltd.:
Address:    Mizuho Bank, Ltd.
1251 Avenue of the Americas
New York, NY 10020
Attention:    Raffi Dawson
        Telephone:    212-282-3526
Facsimile:    212-282-4417
Email:        Raffi.Dawson@mizuhocbus.com


SECTION 2.    Amendments to the Receivables Purchase Agreement. The Receivables
Purchase Agreement is hereby amended as follows:
(a)    Each reference in the Receivables Purchase Agreement (including schedules
and exhibits thereto) to “The Bank of Tokyo Mitsubishi UFJ, LTD, New York
Branch” is hereby replaced with a reference to “The Bank of Tokyo Mitsubishi
UFJ, Ltd.”
(b)    The following paragraph is added to Section 6.3(e) to the Receivables
Purchase Agreement at the end thereof:
In addition to the foregoing, any Committed Purchaser may, with the consent of
the relevant Conduit Purchaser taking assignment and the Seller (such consent
not to be unreasonably delayed or withheld), at any time assign to any Conduit
Purchaser then included in its Purchaser Group all or any portion of such
Committed Purchaser’s Capital together with its rights (including, without
limitation, the right to receive related Discount and Fees and its related
interest in the Pool Assets) and obligations (excluding such Committed
Purchaser’s Commitment, which shall be retained by such Committed Purchaser)
with respect thereto; provided that, promptly following any such assignment,
such Committed Purchaser (or its Purchaser Agent) shall deliver to the
Administrator, the Servicer and the Seller written notice of such assignment
specifying the portion of Capital so assigned and executed by such Committed
Purchaser and the applicable Conduit Purchaser, which written notice shall be
recorded in the Register pursuant to clause (b) above.
(c)    The following new Section 6.19 is added to the Receivables Purchase
Agreement:
Section 6.19    Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Transaction
Document or in any other agreement, arrangement or understanding among any such
parties, each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Transaction Document, to the extent such liability
is unsecured, may be subject to the Write-Down and Conversion Powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:
(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and
(b)    the effects of any Bail-In Action on any such liability, including, if
applicable:
(i)    a reduction in full or in part or cancellation of any such liability;
(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Transaction Document; or
(iii)    the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.
(d)    The following new defined terms and definitions thereof are hereby added
to Exhibit I to the Agreement in appropriate alphabetical order:
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.
“LCR Security” means any commercial paper or security (other than equity
securities issued to Teleflex or any Originator that is a consolidated
subsidiary of FleetCor under GAAP) within the meaning of Paragraph
__.32(e)(1)(viii) of the final rules titled Liquidity Coverage Ratio: Liquidity
Risk Measurement Standards, 79 Fed. Reg. 197, 61440 et seq. (October 10, 2014).
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.
(e)    The definition of “Concentration Percentage” set forth in Exhibit I to
the Receivables Purchase Agreement is hereby amended by replacing the percentage
“2.00%” from where it appears therein with “3.00%”.
(f)    The definition of “Concentration Reserve Percentage” set forth in Exhibit
I to the Receivables Purchase Agreement is hereby amended by replacing the
percentage “9.00%” from where it appears therein with “10.00%”.
(g)    Clause (a) of the definition of “Defaulted Receivable” set forth in
Exhibit I to the Receivables Purchase Agreement is replaced in its entirety with
the following:
as to which any payment, or part thereof, remains unpaid for more than 90 days
(or such lesser number of days approved in writing by the Seller and the
Administrator for Receivables originated by any specified Originator) from the
original due date for such payment; or
(h)    Clause (b) of the definition of “Default Ratio” set forth in Exhibit I to
the Receivables Purchase Agreement is replaced in its entirety with the
following:
the aggregate credit sales related to the Receivables made by the Originators or
Sub-Originators during the calendar month that is four calendar months before
such calendar month (or, with respect to the aggregate credit sales related to
the Receivables made by any Originator specified in the parenthetical to clause
(a) of the definition of Defaulted Receivable, such other calendar month or
period approved in writing by the Seller and the Administrator).
(i)    Sub-clause (i) of clause (d) of the definition of “Defaulting Purchaser”
set forth in Exhibit I to the Receivables Purchase Agreement is replaced in its
entirety with “(i) become the subject of an Insolvency Proceeding or a Bail-In
Action”.
(j)    The definition of “Discount” set forth in Exhibit I to the Receivables
Purchase Agreement is hereby amended by inserting the phrase “(or any portion
thereof)” following the term “Yield Period” in each place it appears therein.
(k)    The definition of “Euro-Rate” set forth in Exhibit I to the Receivables
Purchase Agreement is hereby amended by inserting the phrase “the greater of (a)
0.00% and (b)” immediately after the phrase “means with respect to any Yield
Period,” where it appears therein.
(l)    The definition of “Excess Concentration Amount” set forth in Exhibit I to
the Receivables Purchase Agreement is hereby amended by (i) replacing the
percentage “5.00%” from where it appears in clause (c) thereof with “10.00%” and
(ii) replacing the percentage “5.00%” from where it appears in clause (e)
thereof with “10.00%”.
(m)    The definition of “Facility Termination Date” set forth in Exhibit I to
the Receivables Purchase Agreement is hereby amended by replacing the date
“November 14, 2017” from where it appears therein with “November 14, 2020”.
(n)    The following new clause (q) is added to Section 1 of Exhibit III to the
Receivables Purchase Agreement:
(q)     The Seller has not issued any LCR Securities, and the Seller is a
consolidated subsidiary of FleetCor under GAAP.
(o)    The following new clause (u) is added to Section 1 of Exhibit IV to the
Receivables Purchase Agreement:
(u)    LCR Security. The Seller shall not issue any LCR Security.
(p)    Schedule V to the Receivables Purchase Agreement is hereby replaced in
its entirety with Schedule V attached hereto.
SECTION 3.    Representations and Warranties of the Seller and Servicer. Each of
the Seller and the Servicer hereby represents and warrants, as to itself, to
each of the Administrator, each Purchaser and each Purchaser Agent as follows:
(a)    the representations and warranties made by it in the Transaction
Documents are true and correct as of the date hereof (unless stated to relate
solely to an earlier date, in which case such representations or warranties were
true and correct as of such earlier date);
(b)    no event has occurred and is continuing, or would result from the
transactions contemplated hereby, that constitutes a Termination Event or an
Unmatured Termination Event, and the Facility Termination Date has not occurred;
(c)    the execution and delivery by such Person of this Amendment, and the
performance of each of its obligations under this Amendment and the Receivables
Purchase Agreement, as amended hereby, are within each of its corporate powers
and have been duly authorized by all necessary corporate action on its part; and
(d)    this Amendment and the Receivables Purchase Agreement, as amended hereby,
are such Person’s valid and legally binding obligations, enforceable in
accordance with its terms.
SECTION 4.    Effect of Amendment. All provisions of the Receivables Purchase
Agreement, as expressly amended and modified by this Amendment, shall remain in
full force and effect. After this Amendment becomes effective, all references in
the Receivables Purchase Agreement (or in any other Transaction Document) to
“this Receivables Purchase Agreement”, “this Agreement”, “hereof”, “herein” or
words of similar effect referring to the Receivables Purchase Agreement shall be
deemed to be references to the Receivables Purchase Agreement as amended by this
Amendment. This Amendment shall not be deemed, either expressly or impliedly, to
waive, amend or supplement any provision of the Receivables Purchase Agreement
other than as set forth herein.
SECTION 5.    Effectiveness. This Amendment shall be effective as of the date
hereof and upon satisfaction of the following conditions precedent: (a) the
Administrator’s receipt of (i) counterparts of this Amendment and the Amended
Fee Letter duly executed by each of the parties hereto and (ii) such other
agreements, documents, opinions, and instruments as the Administrator shall
request, (b) the receipt by each Purchaser Agent of the fees owing under the
Amended Fee Letter.
SECTION 6.    Miscellaneous. This Amendment shall be binding upon, and inure to
the benefit of, the parties hereto and their respective successors and assigns.
This Amendment may be executed in any number of counterparts and by different
parties on separate counterparts, each of which when so executed shall be deemed
to be an original and all of which when taken together shall constitute but one
and the same instrument. Delivery of an executed counterpart of a signature page
to this Amendment by facsimile or electronic transmission shall be effective as
delivery of a manually executed counterpart hereof.
SECTION 7.    Governing Law. THIS AMENDMENT SHALL BE DEEMED TO BE A CONTRACT
MADE UNDER AND GOVERNED BY THE INTERNAL LAWS OF THE STATE OF NEW YORK (INCLUDING
FOR SUCH PURPOSE SECTIONS 5-1401 AND 5‑1402 OF THE GENERAL OBLIGATIONS LAW OF
THE STATE OF NEW YORK).
SECTION 8.    Severability. If any one or more of the agreements, provisions or
terms of this Amendment shall for any reason whatsoever be held invalid or
unenforceable, then such agreements, provisions or terms shall be deemed
severable from the remaining agreements, provisions and terms of this Amendment
and shall in no way affect the validity or enforceability of the provisions of
this Amendment or the Receivables Purchase Agreement.
SECTION 9.    Section Headings. The various headings of this Amendment are
included for convenience only and shall not affect the meaning or interpretation
of this Amendment, the Receivables Purchase Agreement or any provision hereof or
thereof.


[SIGNATURES BEGIN ON NEXT PAGE]





IN WITNESS WHEREOF, the parties hereto have executed this Amendment by their
duly authorized officers as of the date first above written.
FLEETCOR FUNDING LLC, as Seller




By:__/S/ STEVE PISCIOTTA___________
Name:    Steve Pisciotta
Title:    Treasurer


FLEETCOR TECHNOLOGIES OPERATING COMPANY, LLC, as Servicer
By:___ /S/ STEVE PISCIOTTA_________
Name:    Steve Pisciotta
Title:    Treasurer


PNC BANK, NATIONAL ASSOCIATION,
as a Committed Purchaser and as Purchaser Agent for its Purchaser Group




By:___ /S/ MICHAEL BROWN_________
Name:    Michael Brown
Title:    Senior Vice President
CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK, as a Committed Purchaser and as
Purchaser Agent for its and Atlantic Asset Securitization LLC’s Purchaser Group




By:__/S/ KOSTANTINA KOURMPETIS________
Name: Kostantina Kourmpetis
Title: Managing Director
 


By:_/S/ SAM PILCER_______________________
Name: Sam Pilcer
Title: Managing Director






ATLANTIC ASSET SECURITIZATION LLC, as a Conduit Purchaser for Credit Agricole
Corporate and Investment Bank’s Purchaser Group
    
By:__/S/ KOSTANTINA KOURMPETIS________
Name: Kostantina Kourmpetis
Title: Managing Director
 


By:_/S/ SAM PILCER_______________________
Name: Sam Pilcer
Title: Managing Director


WELLS FARGO BANK,
NATIONAL ASSOCIATION,
as a Committed Purchaser and as Purchaser Agent for its Purchaser Group




By:_/S/ Eero Maki _______________________
Name: Eero Maki
Title: Managing Director


REGIONS BANK, as a Committed Purchaser and as Purchaser Agent for its Purchaser
Group




By:__/S/ KATHY MYERS_____________________
Name: Kathy Myers
Title: Vice President


SUMITOMO MITSUI BANKING CORPORATION, as a Committed Purchaser


By:__/S/ KATSUYUKI KUBO___________________
Name: Katsuyuki Kubo
Title: Managing Director




MANHATTAN ASSET FUNDING COMPANY LLC, as a Conduit Purchaser for Sumitomo Mitsui
Banking Corporation’s Purchaser Group

By: MAF Receivables Corp., Its Member

By:__/S/ IRINA KHAIMOVA__________________
Name: Irina Khaimova
Title: Vice President




SMBC NIKKO SECURITIES AMERICA, INC.,
as Purchaser Agent for Sumitomo Mitsui Banking Corporation’s and Manhattan Asset
Funding LLC’s Purchaser Group


By:_/S/ YUKIMI KONNO_____________________
Name: Yukimi Konno
Title: Managing Director


THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., as a Committed Purchaser


By:_/S/ ERIC WILLIAMS_______________________
Name: Eric Williams
Title: Managing Director




VICTORY RECEIVABLES CORPORATION,
as a Conduit Purchaser for The Bank of Tokyo-Mitsubishi UFJ, Ltd.’s Purchaser
Group


By:__/S/ DAVID V. DEANGELIS_________________
Name: David V. DeAngelis
Title: Vice President




THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., as Purchaser Agent for its and Victory
Receivables Corporation’s Purchaser Group


By:_/S/ ERIC WILLIAMS_______________________
Name: Eric Williams
Title: Managing Director
MIZUHO BANK, LTD., as a Committed Purchaser and as Purchaser Agent for its
Purchaser Group




By:__/S/ JAMES R. FAYEN_____________________
Name: James R. Fayen
Title: Managing Director






PNC BANK, NATIONAL ASSOCIATION,
as Administrator




By:__/S/ MICHAEL BROWN_________________
Name: Michael Brown
Title: Senior Vice President
    







SCHEDULE V
PURCHASER GROUPS AND COMMITMENTS


Purchaser Group of PNC Bank, National Association
Party
Capacity
Commitment
PNC Bank, National Association
Committed Purchaser
$300,000,000
PNC Bank, National Association
Purchaser Agent
N/A



Purchaser Group of Wells Fargo Bank, National Association
Party
Capacity
Commitment
Wells Fargo Bank, National Association
Committed Purchaser
$150,000,000
Wells Fargo Bank, National Association
Purchaser Agent
N/A



Purchaser Group of Credit Agricole Corporate and Investment Bank
Party
Capacity
Commitment
Atlantic Asset Securitization LLC
Conduit Purchaser
N/A
Credit Agricole Corporate and Investment Bank
Committed Purchaser
$140,000,000
Credit Agricole Corporate and Investment Bank
Purchaser Agent
N/A



Purchaser Group of Regions Bank
Party
Capacity
Commitment
Regions Bank
Committed Purchaser
$80,000,000
Regions Bank
Purchaser Agent
N/A



Purchaser Group of The Bank of Tokyo-Mitsubishi UFJ, Ltd.
Party
Capacity
Commitment
Victory Receivables Corporation
Conduit Purchaser
N/A
The Bank of Tokyo-Mitsubishi UFJ, Ltd.
Committed Purchaser
$100,000,000
The Bank of Tokyo-Mitsubishi UFJ, Ltd.
Purchaser Agent
N/A



Purchaser Group of Sumitomo Mitsui Banking Corporation
Party
Capacity
Commitment
Manhattan Asset Funding Co., LLC
Conduit Purchaser
N/A
Sumitomo Mitsui Banking Corporation
Committed Purchaser
$100,000,000
SMBC Nikko Securities America, Inc.
Purchaser Agent
N/A



Purchaser Group of Mizuho Bank, Ltd.
Party
Capacity
Commitment
Mizuho Bank, Ltd.
Committed Purchaser
$80,000,000
Mizuho Bank, Ltd.
Purchaser Agent
N/A












EXHIBIT A
FLOW OF FUNDS MEMORANDUM
[See Attached]






 
 
 




